Citation Nr: 1541792	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating for a mood disorder, not otherwise specified, currently rated 30 percent disabling. 

2. Entitlement to an increased rating for a lumbar strain associated with underlying desiccated disk, currently rated 10 percent disabling. 

3. Entitlement to an increased rating for left lower extremity radiculopathy with history of left hamstring strain, currently rated 10 percent disabling. 

4. Entitlement to an increased rating for right lower extremity radiculopathy with history of right hamstring strain, currently rated 10 percent disabling. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2000 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah in August 2011.  Jurisdiction of the claims folder was subsequently transferred to the RO in Los Angeles, California. 

The above-referenced rating decision, in pertinent part, continued a 10 percent rating for the Veteran's mood disorder, not otherwise specified, and noncompensable ratings for his left lower extremity radiculopathy with history of left hamstring strain and right lower extremity radiculopathy with history of right hamstring strain.  In a November 2012 rating decision, the Salt Lake City RO granted an increased rating for his mood disorder, not otherwise specified to 30 percent disabling and granted 10 percent ratings for his radiculopathy of both his left and right lower extremities.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On his October 2011 notice of disagreement (NOD), the Veteran requested a hearing before a member of the Board live by videoconference.  As the Veteran did not submit a formal substantive appeal or VA Form 9, the Veteran was sent a request for clarification regarding his desire for a hearing.  In April 2015, the Veteran responded that the Veteran wished to withdraw his request for a hearing and requested that his claims be decided based upon the evidence of record.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  

The Board notes that the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of evidence submitted after certification to the Board.  See 38 C.F.R. § 20.1304 (c).

The issues of entitlement to an increased rating for the following conditions: a lumbar strain associated with underlying desiccated disk, left lower extremity radiculopathy, and right lower extremity radiculopathy; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period on appeal prior to December 14, 2012, the Veteran's mood disorder was productive of a disability picture that more nearly approximated that of occupational and social impairment with reduced reliability and productivity due to symptoms that included: irritability that would last for several days and disappear unexpectedly, racing thoughts, easy distractibility, sleep impairment with periods of insomnia, lethargy, and weepiness.

2. For the period on appeal on and after December 14, 2012, the Veteran's mood disorder was productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas due to symptoms including: impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, impaired judgment, and an inability to establish and maintain effective relationships.  

3. Throughout the entire period on appeal, the Veteran's mood disorder was not productive of total occupational and social impairment.  The Veteran routinely interacts with his wife and children, and reports a good relationship with his mother.



CONCLUSIONS OF LAW

1. For the period on appeal prior to December 14, 2012, the criteria for an evaluation of 50 percent, but no higher, for the service-connected mood disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9435 (2015). 

2. For the period on appeal on and after December 14, 2012, the criteria for an evaluation of 70 percent, but no higher, for the service-connected mood disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, DC 9435 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Veteran contends that his service-connected mood disorder is of greater severity than what is contemplated by his currently assigned 30 percent rating.  Based upon review of the evidence of record, the Board finds that the Veteran's condition warrants a 50 percent rating, but not in excess of 50 percent, for his service-connected mood disorder prior to December 14, 2012; and warrants a rating of 70 percent, but not in excess of 70 percent, on and after December 14, 2012.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 9435 provides that a mood disorder, not otherwise specified will be rated under the General Rating Formula for Mental Disorders.  Under this diagnostic code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating.  This evaluation is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9435.

A 50 percent rating is assigned when the Veteran's mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
 
A 70 percent rating is assigned when the Veteran's mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for a mental disorder that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings were appropriate.  Here, the evidence indicates that the Veteran's condition does significantly change since the beginning of the appeal period.  Particularly, the Veteran reported that his service-connected conditions were becoming more severe in a statement that was received on December 14, 2012 and these assertions are supported by his treatment records and his subsequent VA examination.  Accordingly, the Board has assigned staged ratings of 50 percent for his mood disorder prior to December 14, 2012, and 70 percent for the remainder of the appeal period.  

Factual History 

In September 2010, the Veteran returned to seek mental health treatment at the Golden Clinic of the Denver VA Medical Center (VAMC) after having taken a break over the summer.  He reported that he felt more "more depressed and isolative" and he was unsure what had increased his condition besides increased stress at work.  He stated that he had gotten into a fight with a veteran at work, but that he had taken many positive steps to avoid this conflict.  He stated that he stepped out of his office so that he would not be able to hear the veteran's tirade, but that the man followed him into the hallway.  The Veteran called for security, but no one came until after the man came towards him and the Veteran felt threatened.  He stated that he "blacked out" at some point during the incident and "came to" when the security guards grabbed him.  He denied any other incidents with anger with veterans.  He also denied any problems at home with his wife or children. 

In November 2010, he returned to the Denver VAMC.  He stated that things at work had gotten much worse for him.  He stated that he had been "counseled about his attitude" and that his boss had received eleven complaints about him in one week.  The Veteran reported problems with the interpersonal aspects of his job, rather than the actual claim activity.  He also indicated that he had been having problems with irritability and difficulty sleeping.  He stated that he had a near confrontation while he was getting his mail and a car full of people started yelling derogatory remarks at him.  He stated that he would have become violent if they had not left.  He denied any suicidal ideation or homicidal ideation.        

In May 2011, the Veteran submitted a claim for an increased rating for his service-connected mood disorder.  He stated that his mood disorder was his "hardest problem to deal with so far."  He reported that others have found him to be "uncaring and cold," and that these problems threatened his job and his livelihood on "at least 15-20 occasions."  He reported that his work relationship was compromised and that his mental focus was not there.  He indicated that he had been missing therapy sessions because he did not feel that they were helping and that he was self-medicating.    

In June 2011, the Veteran contacted the mental health department at the Eastern Colorado Health Care System.  He reported that he had been fired and that he wanted to talk to someone.  However, he then indicated that he was frustrated with the services provided at that facility and reported that he was no longer interested in seeking treatment there.   

The Veteran was sent for a VA psychiatric evaluation in June 2011.  The examiner reported that the Veteran had been seen receiving limited mental health treatment in the prior months.  The Veteran had begun treatment in August 2009 because he felt like he "was in a cloud in a funk" and was seeing a psychotherapist and was treating with anti-depressants and sleep medication, which were not reported to be helpful.  

The Veteran indicated that he was interested in retraining to become a barber and had begun general education courses at a community college.  The Veteran reported that the Veteran had worked for a national service organization until earlier that month.  He had been fired for insubordination after he made complaints about a co-worker that had made derogatory remarks of a racial nature.  The Veteran reported that over the months prior to that time he had become more exhausted and was having trouble with sleep related to his work.  He indicated that he would like to switch to a different type of work with a more casual atmosphere and where he could have interactions of a more casual nature with other individuals.  The Veteran lived with his wife and children.  He reported that he had been less active leisure pursuits recently, and especially since being terminated from his work.  He reported that he had no history of violence since his previous evaluation or suicide attempts.     

On mental status examination, the examiner stated the Veteran did not demonstrate any impairment of thought process or communication.  He did not have any delusions or hallucinations.  His eye contact was good and his behavior was appropriate throughout the examination.  The Veteran was reported to be weepy when he discussed various military events and while describing struggles of other Veterans he had noticed in his duties as a national service officer.  He demonstrated the ability to maintain minimal personal hygiene and other activities of daily living.  There was no evidence of memory loss or impairment.  The Veteran reported sleep impairment that affected his ability to get to sleep, stay asleep, and described periods of several days where he would go without sleep and did not feel tired.  The Veteran reported irritability that will last for several days and disappear unexpectedly.  He endorsed racing thoughts and felt that he was easily distracted at times.  At other times, he reported feeling very lethargic and weepy.  

The examiner diagnosed the Veteran with a mood disorder, not otherwise specified, with depressive disorder and hypomanic symptoms.  He assigned a GAF score of 58 and stated that the Veteran had mild to moderate symptoms including mood disruption and sleep disruption.  He stated that the symptoms had been exacerbated by his recent termination at work.  The Veteran was noted to have few friends and had conflict with his peers and co-workers, but he had held his prior job for more than three years before his recent termination.  

In October 2011, the Veteran reported that he was appealing the RO's decision to continue his 10 percent evaluation for a mood disorder and that he felt that he had not been given a fair evaluation for his condition due to his previous employment with a national service organization.  

In May 2012, the Veteran was seen by a primary care physician at the Rancho Cucamonga VA Community Based Outpatient Clinic (RCCBOC).  The Veteran reported that he did not desire to follow up with VA mental health and that he was receiving mental health medication from his private primary care physician in West Covina.  He stated that he currently only wanted to be seen by VA in relation to his right knee pain.  He reported that he was still having some anger issues, but that he is "taking care of that."  He had a positive depression screen, but was not considered to be a suicide risk.    

On December 14, 2012, a letter was received from the Veteran reporting that his service-connected conditions "have all gotten worse."  He stated that his disabilities had severely affected his home-life, his prior employment, and all the relationships that he had.  He stated that since he was fired from his service organization that he not been able to find work and that he had lost his house, his car, and any self-esteem that he had.  He stated that he had become homeless and that any money he received went towards keeping a roof over the head of his wife and children, who were living with his wife's parents in California.  He reported that he currently was in a training program for a sales representative position but that his position was causing his other service-connected conditions to worsen.  He also stated that the "high stress corporate sales environment, the dealing with the customers via telephone, [his] lack of ability to sit or stand for prolonged periods of time, and his personality disorder make [him] nervous all the time."  He also reported constant fear of losing his new positon due to his lack of skill in dealing with people outside of the military.     

In April 2015, the Veteran submitted statement that he had attended barber college in August 2013 and graduated in August 2014, but subsequently found out that he required a fourth left knee ACL reconstruction, which would keep him from being able to perform the standing required to perform the position, as well as, take the license exam.  He stated that has been extremely painful to look at his sons and wife get up and go to work, while he has been unable to provide for them.  He stated that this has caused him severe depression and a paralyzing fear of once again being homeless due to his disabilities.  

In April 2015, the Veteran underwent another VA psychiatric examination.  The examiner indicated that the Veteran had diagnoses of recurrent, moderate Major Depressive Disorder, Generalized Anxiety Disorder, Insomnia Disorder, and Mood Disorder, NOS.  The examiner opined that the Veteran's condition caused occupational and social impairment with reduced reliability and productivity.  

With regard to his social impairment, the Veteran reported that he currently has a good relationship with his mother, but no relationships with his father or his half-siblings.  He stated that he has been married 13 years with what the Veteran described as "fluctuating, yet strong" marital relationship.  He stated that recently he his marriage was having difficulty due to depression resulting from multiple knee surgeries and the resulting recovery process. 

With regard to occupational impairment, the Veteran reported that he has not been employed since May 2014.  He stated that he had worked for a national service organization for three years after his military service, but in 2011, he brought a claim against a co-worker and was terminated.  He then worked for Graybar electrics for one year from May 2013 to May 2014, but has not worked since.  

The examiner noted that the Veteran was suffering from the following symptoms: depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The examiner stated that the Veteran was polite and cooperative during the evaluation, and that he highly recommended follow-up treatment.  The examiner stated that the Veteran requires treatment, yet has not been in it recently as he believes it was ineffective as he was routinely medicated and that the Veteran did not prefer to take the prescribed medication.  The examiner stated that the Veteran did not appear to pose any threat of danger or injury to himself or others.

Entitlement to an Increased Rating Prior to December 14, 2012

The Board finds that the Veteran's psychiatric impairment prior to December 14, 2012 was most nearly approximated the criteria for a 50 percent rating.  See 38 C.F.R. 4.130, DC 9435.  In his claim for an increased rating in May 2011, the Veteran indicated that he was struggling with his mental focus while at work and that his "uncaring and cold" demeanor had caused him problems at work on many occasions.  The evidence indicates that the Veteran's condition was manifested by the following symptoms: irritability that would last for several days and disappear unexpectedly, racing thoughts, easy distractibility, sleep impairment with period of insomnia, lethargy, and weepiness.  While the June 2011 VA examiner indicated that the Veteran's overall mental impairment was transitory to mild and that it had only temporarily increased due his recent termination at work, the Board notes that the evidence does not indicate that the Veteran's condition decreases in severity after that time.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's condition more closely resembled the criteria for a 50 percent rating prior to December 14, 2012.  

The Board finds that for the appeal prior to December 14, 2012, the weight of the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which would warrant a 70 percent rating under Diagnostic Code 9435. The criteria for a 70 percent rating includes symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

While the evidence indicates that the Veteran suffered from impairment in work, thinking, and mood, the Board finds that the Veteran's condition did not cause significant impairment in the areas of school, family relations, and judgment.  The evidence indicates that despite the Veteran's financial difficulties during this period that the Veteran's primary concern was the well-being of his family and that he even later after he his symptoms became more severe he described his marital relationship as "fluctuating, but strong."  During this period, the record reflects that the Veteran took multiple classes at a community college and began training to be a sales representative.  While the Veteran indicated some "cloudiness" and impairment in memory, the claims file did not indicate that the Veteran had issues with judgment.  Rather, the Veteran's mental health treatment immediately prior to the period indicated that the Veteran demonstrated good judgment and restraint when dealing with stressful circumstances at his prior employment.  Additionally, during this period, the Veteran was assigned a GAF score of 58, which reflects moderate symptoms and the criteria for a 50 percent rating under DC 9435. 

Further, the evidence does not demonstrate that the Veteran suffered from any of the following symptoms during this time period: obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression that affecting his ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.   

Based upon the foregoing, the Board finds that the Veteran's symptoms during this period do not more nearly approximate occupational and social impairment with deficiencies in most areas; therefore, a 70 percent evaluation for the Veteran's mood disorder is not warranted during this period.  

The Board also notes that the Veteran's condition also was not shown to manifest with total social and occupational impairment at this time.  While the Veteran lost his job and was unable to perform an occupation during this period, the Veteran maintained a relationship with his wife and his children throughout this period.  Further, the Veteran was able to attend classes at the community college, which indicates some level of occupational capability.  Accordingly, a 100 percent evaluation was not warranted during this period. 

Entitlement to an Increased Rating Prior on and after December 14, 2012

During the period on and after December 14, 2012, the Board finds that the Veteran's condition more nearly approximated the 70 percent criteria under DC 9435 demonstrating occupational and social impairment with deficiencies in most areas.  

On December 14, 2012, the Veteran reported that all of his service-connected conditions were worsening.  He indicated that these conditions were exacerbating his mood disorder and causing severe symptoms of depression.  During the Veteran's next thorough mental evaluation in April 2015, the examiner opined that the Veteran's condition caused occupational and social impairment with reduced reliability and productivity.  However, the Board notes that the Veteran's mood disorder was found to manifested by symptoms that included: impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; impaired judgment; inability to establish and maintain effective relationships; and near continuous panic or depression affecting his ability to function independently, appropriately and effectively.  The Board finds that these symptoms and the Veteran's overall psychiatric impairment more nearly approximate the criteria found for a 70 percent rating under DC 9435 for the period on appeal on and after December 14, 2012.  

The Board also finds that the Veteran's condition did not result in total social and occupational impairment at any point during this period.  First, the Board notes that the Veteran was able to work for one year during this period from May 2013 to May 2014.  Further, the Board notes that the Veteran's own statements during this period which demonstrate that the Veteran's condition never manifested with total social impairment during the appeal period.  During the Veteran's VA examination, he indicated that he had a good relationship with his mother and that he had a "fluctuating, yet strong" marital relationship.  The Veteran's statement submitted in April 2015 reported that it was difficult for him to watch his wife and children go to work and school every day, but this statement indicates that he was still living with his family and interacting with them on a daily basis.  Accordingly, the Board finds that the Veteran's condition did not manifest with total social and occupational impairment, and a 100 percent evaluation was not warranted during this period. 

Extraschedular Rating

The Board has also considered whether the Veteran's mood disorder warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).   If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are contemplated by the rating schedule.  As outlined above, the Veteran has reported sleep disturbance, including insomnia; impaired impulse control, such as unprovoked irritability with periods of violence; depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; disturbances of motivation and mood; inability to establish and maintain effective relationships; and an intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, DC 9435.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of a psychiatric condition which may result in occupational and social impairment.  In other words, the currently assigned DC 9435 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular rating is not warranted.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The RO provided the Veteran with VCAA notice in a May 2011 letter, issued before the August 2011 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  Further, additional notice was provided to the Veteran when his claims were readjudicated prior to certification to the Board in the November 2012 Statement of the Case, which further informed the Veteran how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and VA examination reports.  The Board notes that the Veteran indicated in May 2012 the Veteran indicated that he was receiving mental health medication from a primary care physician in West Covina.  If the Veteran was receiving private mental health treatment, he has not otherwise provided VA with the means of identifying this care provider or provided VA with necessary authorizations to obtain any related records.  To the extent that the Veteran's private treatment records may help support the assignment of a disability rating for either period decided on appeal, the Board notes that the duty to assist is a two-way street.  If a Veteran wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the Veteran's claim for an increased rating, all obtainable evidence identified by the Veteran has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional identified evidence that was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

For the period on appeal prior to December 14, 2012, an evaluation of 50 percent, but no higher, is warranted for a mood disorder, not otherwise specified.

For the period on and after December 14, 2012, an evaluation of 70 percent, but no higher, is warranted for a mood disorder, not otherwise specified.


REMAND

With regard to the remainder of the Veteran's claims on appeal, the Board finds that the duty to assist has not been met.  Particularly, the Board finds that the claims file indicates that the Veteran's low back condition and related radiculopathy has worsened since his most recent VA examination that evaluated these conditions in June 2011.  In the Veteran's statement received by VA on December 14, 2012, the Veteran reported that all of his service-connected conditions had gotten worse.  He also stated in an April 2015 letter that his time working for Graybar electric had increased the severity of his low back condition.   

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred approximately four years ago and he has subsequently provided evidence that indicates a worsening of his low back conditions that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected low back disorder, and any related conditions, should be afforded.

Additionally, the Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.   The Veteran has maintained that both his mental and his physical disabilities together preclude him from working.  As this issue is inextricably intertwined with the Veteran's increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any outstanding VA treatment records that are not currently associated with the claims file.  

2. After obtaining any indicated updated treatment records, the Veteran should also be scheduled for examinations to determine the current level of severity of his service-connected back disability, including evaluations of the effect of any associated radiating symptomology and any impairment of his bilateral hamstrings. 

The examiner is also asked to comment on the impact of the Veteran's disability on his employment.

3. Following the above-directed development, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


